Citation Nr: 0926758	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a lobectomy of the right lower lung due to 
granuloma.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease for the lumbosacral 
spine at L5-S1.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the thoracic spine



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
1959 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  During the pendency of the 
appeal the Veteran has moved into, and out of, the 
jurisdiction of the RO in Atlanta, Georgia.  At present, the 
Veteran again resides within the jurisdiction of the RO in 
Winston-Salem, North Carolina.

In September 1998, the appellant testified at a personal 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  The appellant has indicated that he does not 
want another hearing with a current Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The case was previously before the Board in March 1999 and in 
October 2003, when it was remanded for examination of the 
Veteran, medical opinions, and adjudication of the claims for 
increased ratings for spine disabilities under new rating 
criteria.   

In July 2006, the Board rendered a decision on the Veteran's 
claims.  In February 2008, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision with 
respect to the issues indicated above and remanded the case.  

In July 2008, the case was remanded by the Board for 
examination of the Veteran and medical opinions.  
Unfortunately, additional remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Court ordered VA to conduct additional 
VA examinations of the veteran to ascertain his current level 
of disability.  

In the July 2008 Remand, the Board specifically ordered a 
neurologic examination of the Veteran to be conducted.  While 
the November 2008 VA Compensation and Pension spine 
examination did indicate some neurologic findings, a separate 
examination was not conducted.  The Court has held that a 
remand confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998). 

Moreover, the record reveals that, during the pendency of the 
appeal for increased disability ratings for the Veteran's 
degenerative disc disease of the spine, service connection 
has been granted for diabetes mellitus along with separate 
disability ratings for neuropathy of all extremities.  The 
older rating criteria for spine disorders permitted separate 
ratings for neurologic effects of spinal disease, if 
intervertebral disc syndrome caused functional lower 
extremity disability wholly distinct from the orthopedic 
effects. See 38 C.F.R. § 4.14 (2008); Bierman v. Brown, 6 
Vet. App. 125, 131-132 (1994).  The concept of a separate 
evaluation for neurologic manifestations, if present, is for 
consideration for the entire period of the Veteran's appeal.  
See 38 C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(effective from September 26, 2003).

The findings of the November 2008 VA examination are 
inadequate to ascertain what, if any, neurologic symptoms of 
the lower extremities are related to the Veteran's service-
connected degenerative disc disease as opposed to his 
service-connected diabetes mellitus.  Accordingly, remand to 
afford the Veteran the previously ordered neurologic 
examination is necessary.  

The veteran is service-connected for the residuals of a 
lobectomy of the right lower lung due to granuloma.  Post-
surgical residuals of a lobectomy are rated under Diagnostic 
Code 6844 and the General Rating Formula for Restrictive Lung 
Disease.  This diagnostic code provides for a 100 percent 
rating for FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating contemplates FEV-1 of 40- to 
55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 30 percent rating is warranted for FEV-1 of 56- to 
70-percent predicted, or FEV- 1/FVC of 56 to 70 percent, or 
DLCO (SB) 56- to 65-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2008).

In November 2008, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examination report 
included a copy of Pulmonary Function Test (PFT) results.  
However, the PFT did not indicate test results for Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  Since the examination did not provide 
the evidence required by the rating criteria, remand is 
necessary for another examination to be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since October 
20, 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from October 20, 
2008. 

2.  The Veteran should be accorded the 
appropriate VA examination for lung 
disabilities to obtain the medical 
evidence necessary to rate his service-
connected residuals of a lobectomy of the 
right lower lung.  The report of 
examination should include a detailed 
account of all manifestations of 
respiratory disability.  All necessary 
tests should be conducted, including 
pulmonary function tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  PFTs should be conducted.  The 
PFT results must include findings for:   
FEV-1; FEV- 1/FVC; and DLCO (SB) (unless 
the examiner states why DLCO testing 
would not be useful or valid).  See 
38 C.F.R. § 4.96(d)(2).  The examiner is 
specifically requested to indicate, if 
there is evidence of cor pulmonale; right 
ventricular hypertrophy; pulmonary 
hypertension; episodes of acute 
respiratory failure; or that he requires 
outpatient oxygen therapy.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The Veteran should be accorded a spine 
examination.  The report of examination 
should include a detailed account of all 
manifestations of degenerative disc 
disease of the thoracic and lumbosacral 
spine found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  Range 
of motion testing of the thoracolumbar 
spine should be conducted and all results 
reported.  The examiner should provide a 
description of the effect, if any, of the 
Veteran's pain on the function and 
movement of his spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); See 38 
C.F.R. § 4.40 (2008) (functional loss may 
be due to pain, supported by adequate 
pathology). In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The 
claims folder and this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  

3. The Veteran should also be accorded a 
neurologic examination, for neurologic 
abnormalities of his service-connected 
degenerative disc disease.  This may be 
done as part of the spine examination but 
the report of examination must include a 
detailed account of all manifestations of 
radiculopathy and other neurologic 
symptoms of the Veteran's degenerative 
disc disease of the thoracic and 
lumbosacral spine.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examination report must include complete 
sensory and motor examination findings, as 
well as findings pertaining to the 
reflexes.  The examiner is requested to 
indicate, if possible, which if any of the 
Veteran's neurologic symptoms of the 
extremities are related to the service-
connected diabetes mellitus or his 
service-connected degenerative disc 
disease.  If neurologic symptoms related 
to the degenerative disc disease are 
present, the examiner is requested to 
indicate the nature of the symptoms 
(numbness, pain, incoordination, sensory 
loss, motor strength loss, etc.) as well 
as the approximate level of severity of 
the symptoms (mild, moderate, severe, 
complete paralysis).  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

4.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate 
the appellant's claims for increased 
disability ratings.  In this respect 
consider the applicability of staged 
ratings pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007) and consider 
the functional impairment pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

